Citation Nr: 1107339	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease of 
the cervical spine.

2.  Entitlement to service connection for the residuals of a neck 
injury, to include degenerative joint disease of the cervical 
spine (hereinafter "residuals of a neck injury").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Additional evidence was received after the appeal was certified 
to the Board in July 2008, including VA outpatient treatment 
records with references to the Veteran's cervical spine dated 
from January 2007 to August 2007 and from February to March 2008.  
These records were not accompanied by a contemporary waiver of 
initial RO consideration.  Normally, this evidence would be 
referred to the Agency of Original Jurisdiction (AOJ) or the 
Board would solicit a waiver from the Veteran or his 
representative.  See 38 C.F.R. § 20.1304(c) (2010).  Under the 
circumstances of this case, however, the benefits to which the 
evidence relates are fully allowed on appeal without such 
referral as the claim on appeal is reopened herein and granted.  
Id.  


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied service 
connection for degenerative joint disease of the cervical spine; 
although properly notified of the denial, the Veteran failed to 
perfect an appeal.

2.  The evidence associated with the claims file subsequent to 
the January 1994 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
residuals of a neck injury and raises a reasonable possibility of 
substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence of record indicates that the Veteran's residuals of a 
neck injury are likely related to service. 


CONCLUSIONS OF LAW

1.  The January 1994 RO rating decision that denied the Veteran's 
service connection claim for degenerative joint disease of the 
cervical spine is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the final January 1994 rating 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

3.  The criteria for service connection for residuals of a neck 
injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis at present for both reopening the 
Veteran's claim for service connection for degenerative joint 
disease of the cervical spine and granting his claim for service 
connection for the residuals of a neck injury without detriment 
to the due process rights of the Veteran.

New and Material Evidence 

The Veteran seeks service connection for the residuals of a neck 
injury.  The RO previously considered and denied the Veteran's 
claim for service connection for degenerative joint disease of 
the cervical spine.  It appears that the RO has not reopened the 
Veteran's claim in the June 2005 rating decision now under 
appeal.  However, the question of whether new and material 
evidence has been received to reopen a claim must be addressed by 
the Board de novo regardless of any RO action.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of attempts to 
reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 
171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the Board will undertake a de novo review of the new 
and material evidence issue for this claim.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.


The claim for service connection for degenerative joint disease 
of the cervical spine was formerly denied in a January 1994 
rating decision as the RO found that the evidence did not 
establish any involvement of the neck at the time of the 
inservice injury.  Subsequently, in a letter dated in February 
1994, the RO informed the Veteran of the prior final decision, 
but the Veteran did not appeal this decision.  

(A March 2005 rating decision finding new and material evidence 
had not been received to reopen the Veteran's claim is not the 
prior final decision in this case because the Veteran filed a 
Notice of Disagreement within 12 months of both the March 2005 
and June 2005 rating decisions which addressed this claim.  See 
38 U.S.C.A. § 7105(c) (stating agency review or determination 
becomes final after one year if claimant does not file a Notice 
of Disagreement within 12 months of agency decision)).  

At the time of the January 1994 rating decision the evidence of 
record consisted of service treatment records; post-service 
private medical records dated from November 1987 to February 
1992; photographs of facial scars and the Veteran's nose; reports 
of VA examinations in May 1974, May 1979, and September 1993; and 
copies of written submissions from the Veteran.  

In June 2004, the Veteran filed to reopen his service connection 
claim for residuals of a neck injury.  Relevant evidence added to 
the claims file since the January 1994 denial includes: private 
medical evidence dated from November 2003 to December 2004; VA 
medical records dated from June 2004 to March 2008; a 
certification by the Veteran's private physician in July 2007 
pursuant to the FMLA [federal Family Medical Leave Act] of a 
chronic neck condition that began in 1969 while in service; a 
questionnaire by the Veteran's private physician in December 
2007, who diagnosed the Veteran with cervical spondylosis with 
myelopathy and opined this was "obviously something that could 
have begun as a result of his service shell fragments;" and 
copies of written submissions from the Veteran and his 
representative.  

The evidence submitted subsequent to the January 1994 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that the evidence did not establish any involvement 
of the neck at the time of the inservice injury.  Subsequent to 
the final January 1994 decision, the Veteran submitted two signed 
documents by private physicians: a FMLA certification in July 
2007 of a chronic neck condition that began in 1969 while in 
service; and a December 2007 statement in which the Veteran was 
diagnosed with cervical spondylosis with myelopathy and Dr. 
J.M.R. opined this was "obviously something that could have 
begun as a result of his service shell fragments."  The Board 
finds this new evidence sufficient to reopen the Veteran's claim 
in this case.  Presumed credible, the additional evidence 
received since the January 1994 rating decision reflects that the 
Veteran's current neck disorder may be connected to his period of 
active service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied").

Therefore, the evidence submitted since the final January 1994 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for residuals of a neck injury is 
reopened.  

Service Connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The Veteran seeks service connection for the residuals of a neck 
injury.  In his written submissions, the Veteran contends that 
his neck was injured in service when it snapped back at the time 
his face was hit with shrapnel while under enemy fire in Vietnam.  

While service records show that the Veteran received the Purple 
Heart for his service in the Republic of Vietnam between August 
1968 and August 1969, service treatment records are negative for 
any injury to the neck.  His March 1971 discharge examination 
revealed no abnormalities of the neck.

Post-service, private and VA medical records associated with the 
claims file show treatment for degenerative joint disease of the 
cervical spine.  

Private medical records from the Fayette Medical Center from 
November 1987 to February 1992 are included in the claims file.  
In October 1989 one record noted a questionable history of disc 
disease while another reported an X-ray study of the cervical 
spine showing probable paraspinal muscle spasm.  The Veteran was 
seen for severe neck pain in February 1988 when cervical strain 
was assessed.  A June 1989 record noted that the Veteran had some 
degenerative joint disease of the cervical spine.  A June 1991 
diagnosis noted possible herniated nucleus pulposus of the 
cervical spine.  A magnetic resonance imaging (MRI) scan in July 
1991 showed posterior cervical spodylolysis at C5-6 and C6-7 
levels with a lateral bulge at C6-7 with moderate compression of 
the left ventricle thecal sac in the left neural foramen at this 
level.  

The Veteran underwent a VA examination in September 1993.  The 
Veteran told the examiner that he received a cervical shrapnel 
wound in May 1969, while in service, when shrapnel hit the back 
of his neck and his neck snapped back.  Ever since, the Veteran 
claimed that his neck had been sore with limited range of motion.  
On physical examination, the examiner reported a small shrapnel 
scar in the back of the Veteran's neck.  An X-ray study showed a 
mild degenerative change of the lower cervical spine.  The Board 
further notes that the September 1993 VA examination indicates in 
his report that the Veteran's cervical spine condition was 
secondary to shrapnel wounds.  Specifically, the diagnosis was 
residual of injury, cervical spine, shrapnel wound with residual 
cervical strain and limited range of motion.

Private medical records dated from November 2003 to December 2004 
revealed treatment for neck pain.  In a November 2003 patient 
information form, the Veteran stated that his neck problem began 
gradually after his neck got a quick snap when he was wounded in 
the face in Vietnam.  

The claims file also contains a certification by the Veteran's 
private physician in July 2007, pursuant to the FMLA, of a 
chronic neck condition that began in 1969 while in service.  

An August 2007 VA medical record noted that the Veteran has been 
treated at Emory University's Spine Clinic for degenerative disc 
disease at the C5-C7 levels.  According to a February 2008 VA 
medical record, the Veteran also underwent surgery for his 
cervical spine at Emory University in September 2007.  

In December 2007, one of the Veteran's private physicians 
submitted a document to VA in which he diagnosed the Veteran with 
cervical spondylosis with myelopathy and opined this was 
"obviously something that could have begun as a result of his 
service shell fragments."

Based on the evidence of record, the Board finds that the 
preponderance of evidence establishes that service connection for 
the residuals of a neck injury is warranted in this case.  
Initially, as noted above, the Board notes that the Veteran has 
been diagnosed with current cervical spondylosis with myelopathy 
by his private physician in December 2007.  It is clear that he 
has a current neck disability and, therefore, the first 
requirement for service connection has been met.

The Board also observes that the Veteran's lay evidence of 
difficulties in service and continuity of symptomatology is 
competent evidence to show possible in-service occurrence of a 
disease or injury, because difficulty with neck pain is that type 
of disorder capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay 
person is not competent to provide testimony regarding nexus); 
see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) 
(holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus).  
Although the Veteran may not be competent to assess degenerative 
joint disease, he is clearly competent to relate his 
symptomatology, which included neck pain which apparently first 
manifested in service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Moreover, in cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

The Veteran served on active duty with the United States Army 
from April 1968 to April 1971, with service in Vietnam from 
August 1968 to August 1969.  While his Armed Forces of the United 
States Report of Transfer or Discharge (DD Form 214) reflects a 
military occupational specialty of wheel vehicle repairman the 
Veteran's decorations include a Purple Heart, the Vietnam Service 
Medal, and the Vietnam Campaign Ribbon with 60 Device.  As the 
Veteran is the recipient of a Purple Heart while stationed in 
Vietnam during the war, the provisions of 38 U.S.C.A. § 1154(b) 
are applicable in this case.  Those provisions state, in 
pertinent part, that in any case where a veteran is engaged in 
combat during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence during service, and, to that end, VA shall resolve 
every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of 
section 1154(b) apply only to the material issue involved in 
establishing direct service connection, i.e., evidence of the 
incurrence of a disease or injury in service.

The Board finds that while there is little medical evidence found 
in the claims file as to whether the Veteran sustained any injury 
to his neck while in service, as a combat veteran he has asserted 
that he was injured in conjunction with such duties.  In a May 
1993 statement, the Veteran contended that when he was injured in 
the face in service, his head was knocked back and his neck has 
been hurting ever since.  He also told the September 1993 VA 
examiner that his neck snapped backwards in his service shrapnel 
incident in May 1969.  Notwithstanding the fact that there is no 
official record of an actual injury to his neck for this claimed 
disorder, the possibility exists that such did occur consistent 
with the circumstances of his unit's assignment to Vietnam.  The 
report of the September 1993 VA examiner also noted a small 
shrapnel scar in the back of his neck.  In addition, the Board 
notes that the Veteran has been granted service connection for a 
residual scar, shall fragment wound on the left side of his nose.  
Therefore, the Board finds that the account of inservice injury 
to his neck will be accepted as it is consistent with the 
circumstances of the Veteran's service, see 38 U.S.C.A. 
§ 1154(b), and, therefore, the second requirement for 
establishing service connection has been met.  

With respect to the third requirement, the Board recognizes that 
the record contains a 17-year-old VA examination in support of 
the Veteran's claim.  It is clear from the report of the 
September 1993 VA examiner that he believed the history of a 
service injury to the neck as related to him by the Veteran.  
Further, the VA examiner noted in his diagnosis that the 
residuals of the Veteran's cervical spine injury were associated 
with his shrapnel wound in service ("residual of injury, 
cervical spine, shrapnel wound with residual cervical strain and 
limited range of motion").  The residuals of the Veteran's neck 
injury also clearly included degenerative joint disease of the 
cervical spine.  Such was found by an X-ray study that was 
attached to the report of the September 1993 VA examination.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  The Board finds that under 
the circumstances of this case, upon granting the Veteran the 
benefit of the doubt, the observations, diagnosis and report of 
the September 1993 VA examination are sufficient to provide proof 
of a nexus, or relationship, between the Veteran's currently 
diagnosed residuals of a neck injury and his period of active 
service.  Therefore, the Veteran has a medical opinion linking a 
diagnosed residual of a neck injury to service.  Further inquiry 
could be undertaken with a view towards development of the claim 
so as to obtain an additional medical opinion.  However, 
resolving all doubt in the Veteran's favor, the Board further 
finds that the third requirement for service connection is met.

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds service connection 
is warranted for the Veteran's residuals of a neck injury.  As 
the Board finds that the Veteran has provided evidence of all 
three elements required for a grant of service connection, the 
claim for service connection for residuals of a neck injury is 
granted.


ORDER

New and material evidence having been received, the claim for 
service connection for degenerative joint disease of the cervical 
spine is reopened.  

Service connection for the residuals of a neck injury, to include 
degenerative joint disease of the cervical spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


